Opinion issued November 10, 2004 













In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-04-00948-CR
          01-04-00949-CR
____________

LISA NIEVES, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause Nos. 957079 and 957080



 
MEMORANDUM  OPINION
           Appellant  filed a motion to dismiss the above-referenced appeals.  The motion
complies with the Texas Rules of Appellate Procedure.  See Tex. R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, the appeals are dismissed. 
          The Clerk of this Court is directed to issue the mandates.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).